ACCEPTED
                                                                                          02-15-00103-cv
                                                                               SECOND COURT OF APPEALS
                                                                                    FORT WORTH, TEXAS
                                                                                      4/1/2015 4:41:51 PM
                                                                                           DEBRA SPISAK
                                                                                                   CLERK
                                    NO. 14-06508-16

TEXAS ETHICS COMMISSION,                    §          IN THE DISTRICT COURT
                                                                    RECEIVED IN OF
                                            §                     2nd COURT OF APPEALS
                                                                    FORT WORTH, TEXAS
                       PLAINTIFF,           §
                                                                  04/01/2015 4:41:51 PM
                                            §
                                                                      DEBRA SPISAK
                                            §                              Clerk
V.                                          §
                                            §
                                            §            DENTON COUNTY, TEXAS
MICHAEL QUINN SULLIVAN,                     §
                                            §
                      DEFENDANT.            §
                                            §
                                            §
                                            §
                                            §
                                            §             158th JUDICIAL DISTRICT
                                            §

NOTICE OF CROSS-APPEAL OF DEFENDANT MICHAEL QUINN SULLIVAN

      Defendant Michael Quinn Sullivan files this Notice of Cross-Appeal, pursuant to

Rule 25.1 and 26.1(d) of the Texas Rules of Appellate Procedure, and would respectfully

show the Court as follows:

                                           I.

      Defendant Michael Quinn Sullivan gives this Notice of Cross-Appeal in Cause

No. 14-06508-16, Texas Ethics Commission v. Michael Quinn Sullivan; in the 158th

Judicial District Court of Denton County, Texas.
                                           II.

      Defendant Michael Quinn Sullivan desires to appeal this Court’s Order, signed

March 18, 2015, that denies him recovery of any court costs, attorneys’ fees, and

sanctions as required by Chapter 27 of the Texas Civil Practice and Remedies Code upon

the dismissal of the Texas Ethic Commission’s legal action in this case under Chapter 27.

                                           III.

      This cross-appeal is taken to the Second Court of Appeals in Fort Worth, Texas.

A copy of this Notice of Cross-Appeal is also being timely filed with the Clerk for the

Fort Worth Court of Appeals. TEX. R. APP. P. 25.1(e).

                                           IV.

      On March 18, 2015, Plaintiff Texas Ethic Commission previously filed a Notice of

Appeal in this case from the Court’s Order of March 18, 2015.

                                             BEIRNE, MAYNARD & PARSONS, L.L.P.


                                             /s/ N. Terry Adams, Jr.
                                             Joseph M. Nixon
                                             State Bar No.: 15244800
                                             1300 Post Oak Boulevard, Suite 2500
                                             Houston, Texas 77056
                                             N. Terry Adams, Jr.
                                             State Bar No. 00874010
                                             (713) 623-0887 telephone
                                             (713) 960-1527 facsimile
                                             jnixon@bmpllp.com
                                             tadams@bmpllp.com




                                            2
                                          James E. “Trey” Trainor, III
                                          State Bar No.: 24042052
                                          401 W. 15th Street, Suite 845
                                          Austin, Texas 78701
                                          (512) 623-6700 telephone
                                          (512) 623-6701 facsimile
                                          ttrainor@bmpllp.com

                                          HAYES, BERRY, WHITE & VANZANT, LLP
                                          Richard D. Hayes
                                          512 W. Hickory, Suite 100
                                          P.O. Box 50149
                                          Denton, Texas 76206
                                          (940) 387-3518 telephone
                                          (866)576-2575 facsimile
                                          rhayes@hbwvlaw.com

                                      ATTORNEYS FOR
                                      MICHAEL QUINN SULLIVAN




                          CERTIFICATE OF SERVICE

      The forgoing document was filed and served on the following opposing counsel of
record in accordance with TRCP 21 on Wednesday, April 1, 2015:


   Eric J.R. Nichols                                                  Counsel for
   Gretchen S. Sween                                     Texas Ethics Commission
   BECK REDDEN LLP
   515 Congress Avenue, Suite 1750
   Austin, Texas 78701
   (512) 708-1000 telephone
   (512) 708-1002 facsimile




                                          /s/ N. Terry Adams, Jr.
                                          N. Terry Adams, Jr.


                                         3